The appeal is from a jury's verdict assessing a fine of $250.00 on a charge of violating the liquor laws.
A brief statement of the facts is necessary to a consideration of the questions presented. Representatives of the Liquor Control Board, accompanied by local officers, went to appellant's cafe in the town of Trenton with a search warrant issued by a justice of the peace and proceeded to search the premises of appellant where they found two half pint bottles of liquor in a bureau drawer. An iron safe in the rear of the building was locked and appellant told the officers that he had given the combination to a boy whose name he did not remember. The officers bounced the safe around on the floor, with the result that brown liquid, which they identified as whisky, poured out of it. They then took appellant and the safe to Bonham, some eighteen miles away, where they opened the safe by the use of a blow torch in a junk yard and found in it fifteen half pint bottles of whisky. It also contained a little less than $300.00 in money which the defendant claimed and took into his possession. The appellant did not testify and offered no evidence in rebuttal or explanation of the facts developed by the State.
Objection was made to the introduction of the evidence about the money and the appellant's conduct in taking possession of it. We think the evidence was admissible. In the first place, its only effect could be to identify the safe and its contents as the property of the accused. Under the circumstances stated, this is amply proven by the circumstances and it was not necessary for the State to introduce the evidence. Had it been on a controverted issue, the evidence is clearly admissible under the rule of res gestae of the offense. The time element plays no part in the case for the officers merely took the safe for the purpose of opening it. Thus they were continuing the search which was begun at Trenton. The fact it was completed eighteen miles from the cafe is explainable by the officers as the only available method of opening it. We see nothing unreasonable in this conduct. Lee v. State 17 S.W.2d 48; Rayburn v. State 255 S.W. 436; Coburn v. State 255 S.W. 613; Nicholson v. State 20 S.W.2d 762; Graves et al v. State29 S.W.2d 379. *Page 458 
It is presented on the appeal that the court, in approving the bills complaining of the introduction of this evidence, certified that the court "permitted said testimony of the witness to go to the jury, to the prejudice and injury of the defendant." Like expression is found in several of the bills. Appellant relies upon this certificate as having the effect of certifying that he had committed error.
In the first place, we do not construe the language to have that effect, though it may under some circumstances be so construed. Clearly it was not the intention of the court that it should have that effect. Even if it did, we would not be bound by such certificate. The record is clear as to what the evidence was and there is no question of fact to be made more definite or to be modified by the court's certificate. A question of law is presented and the trial court has no authority to bind this court on a question of law, whether it is to hold evidence admissible or inadmissible. This question has been fully discussed in Douglas v. State 161 S.W.2d 92
and Cox v. State 150 S.W.2d 85.
Complaint is also made because the court failed to give appellant's special requested charge number two, instructing the jury as to the consideration which it may give to the presumption arising from the possession of more than one quart of liquor. Section four of the court's main charge gave a very clear and concise instruction covering the matter and it was not necessary to repeat it in the form of a special requested charge.
We find it unnecessary to discuss the other questions raised. The judgment of the trial court is affirmed.
                    ON MOTION FOR REHEARING.